EXHIBIT 99.1 FOR IMMEDIATE RELEASE Media Contact: Investor Contact: Lisa Bascom Joseph Hassett Interphase Corporation Interphase Corporation 214-654-5000 866-630-INPH pr@iphase.com ir@iphase.com Interphase Announces First Quarter 2013 Financial Results PLANO, Texas  April 25, 2013 Interphase Corporation (NASDAQ: INPH), a diversified information and communications technology company, today reported financial results for its first quarter ended March 31, 2013. Revenues for the first quarter of 2013 were $3.3 million, a decrease of $734,000 when compared to revenues from the first quarter of 2012 of $4.0 million. Revenues in the quarter were primarily derived from telecommunications and enterprise product revenues, which decreased to $2.5 million in the first quarter of 2013 compared to $3.2 million for the first quarter of 2012. Services revenues were $722,000 for the first quarter of 2013 compared to $781,000 for the first quarter of 2012. Gross margin was 39% for the first quarter of 2013 compared to 46% for the first quarter of 2012. The decrease in gross margin percentage was primarily due to a revenue mix shift toward lower margin products and services and decreased utilization of our manufacturing facility. The Company recorded a charge of approximately $340,000 during the first quarter of 2013, classified as other loss, in response to a labor court decision in France regarding a lawsuit brought against the Company by former employees of Interphase SAS, a subsidiary of Interphase Corporation. The Company reported a net loss of $1.4 million, or ($0.20) per share in the first quarter of 2013 compared to a net loss of $929,000, or ($0.13) per share in the first quarter of 2012. On March 31, 2013, the Companys working capital position was $10.5 million, including cash and marketable securities of $8.3 million. Our revenue results for the first quarter of 2013 reflect a continued weakness in the telecom market worldwide. We had Electronic Manufacturing Services orders in house that would have allowed us to grow sequentially and achieve similar revenue levels to those achieved in the first quarter of 2012, but a global parts shortage from one of the suppliers kept us from meeting this goal,  said Gregory B. Kalush, CEO and President of Interphase. However, we have since received those parts, and I am pleased to say that we will begin fulfilling this order early in the second quarter. It is important to note that we have also received a second order from this customer, and it is double the size of the first order. We expect to begin fulfilling this next order during the second and throughout the third quarter of 2013. There is very strong interest in our engineering design and manufacturing services, and we expect to enjoy significant revenue growth in 2013 in this area of our business. I would also like to mention that penveu ® has entered the second phase of our internal beta testing, and we expect to enter external beta testing soon. About Interphase Interphase Corporation (NASDAQ: INPH) is a diversified information and communications technology company, committed to innovation through the process of identifying, developing and introducing new products and services. The Company provides its customers solutions for connectivity, interworking and packet processing. Clients of the Companys communications networking products include Alcatel-Lucent, Fujitsu Ltd., Genband, Hewlett Packard, Oracle, and Samsung. The Company also offers engineering design and manufacturing services to customers from a wide variety of industries within the electronics market. Interphase recently expanded its business to include penveu
